     Case 2:21-cv-01354-JCM-EJY Document 15 Filed 08/04/21 Page 1 of 2




1    GREGORY M. SCHULMAN, ESQ.
     Nevada Bar No. 5766
2    THORNDAL ARMSTRONG DELK
3     BALKENBUSH & EISINGER
     1100 E. Bridger A venue
4    Las Vegas, NV 89101
      Mail To:
5     P .0. Box 2070
6     Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
7    Fax: (702) 366-0327
8    E-Mail: gms@thorndal.com
9    Attorneys for Defendant
     HNJ MIRACLE MILE, LLC
lO
11                         UNITED STATES DISTRICT COURT
12                                  DISTRICT OF NEVADA
13
     BERNADETTE EILEEN KEY, an individual,         Case No.: 2:21-cv-1354-JCM-EJY
14
15                    Plaintiff,
                                                   STIPULATION AND ORDER TO
16   vs.                                           DISMISS PUNITIVE DAMAGES
                                                   PRAYER FOR RELIEF WITHOUT
17   HNJ MIRACLE MILE, LLC, a Domestic             PREJUDICE
     Limited-Liability Company; DOE
18   EMPLOYEES OF HNJ MIRACLE MILE,
19   LLC; DOES I through X; and ROE
     Corporations I through X, inclusive
20
                      Defendants.
21
22
23
24
25
26
27
28



                                             -1-
     Case 2:21-cv-01354-JCM-EJY Document 15 Filed 08/04/21 Page 2 of 2




1           COME NOW the parties, by and through their respective counsel of record, and hereby
2    stipulate to dismiss, without prejudice, the punitive damages prayer for relief contained in
3    plaintiffs complaint.
4
5
      DATED: 8/3/21                                    DATED:     8 I '1/l-t
      GINA CORENA & ASSOCIATES                         THORNDAL ARMSTRONG DELK
6                                                      BALKENBUSH & EISINGER
7     Isl Betsy C. Jefferis-Aguilar
                                                       Isl Greg Schulman
 8
      Betsy C. Jefferis-Aguilar, Esq.                  Gregory M. Schulman, Esq.
 9    Nevada Bar No. 12980                             Nevada Bar No. 5766
10    300 S. Fourth Street                             1100 E. Bridger Avenue
      Las Vegas, NV 89101                              Las Vegas, NV 89101
11    (702) 680-1111                                   (702) 366-0622
12    Attorneys for Plaintiff                          Attorneys for Defendant
13    BERNADETTE EILEEN KEY                            HNJ MIRACLE MILE, LLC

14                                               ORDER
15
            IT IS SO ORDERED.
16
            DATED: August 4, 2021.
17
18
19                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                     -2-
